The conviction is for keeping a bawdy house, a misdemeanor; punishment fixed at a fine of two hundred dollars.
The court, over the objection of the appellant, gave verbal instructions to the jury concerning the law of the case. Appellant prepared written instructions, which the court refused, and reserved bills of exception to the action of the court in verbally instructing the jury and in refusing to instruct them in writing. The statute, Articles 739 and 740, C.C.P., require that when the court gives instructions to the jury, they must be in writing save in a misdemeanor cause when, by consent of the parties, a verbal charge may be given. The refusal to observe this statutory provision, when properly presented for review, has uniformly been held to require a reversal of the judgment. See *Page 194 
Melton v. State, 12 Texas Crim. App., 488; Riley v. State, 243 S.W. Rep., 467.
For the reason pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.